Citation Nr: 0931617	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-38 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), regional office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress 
disorder (PTSD), evaluated as 70 percent disabling; residuals 
of fracture of the left talus and 4th and 5th metatarsals, 
rated as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; and hearing loss, rated as zero percent disabling.  
A combined disability evaluation of 80 percent is in effect.  
These evaluations meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

2.  The Veteran's service-connected disabilities, in 
combination, have not been shown to be of such severity as to 
preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability have not been met.  38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice should also address the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice was sent in letters dated in June 2006 and 
March 2009, and the claim was readjudicated in a March 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran 
examinations, and afforded the Veteran the opportunity to 
give testimony before the Board although he declined to do 
so.  All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


TDIU

The Veteran asserts that he is totally disabled and unable to 
retain or maintain any gainful employment due to his service-
connected disabilities, specifically his PTSD.  Although 
there is evidence that the Veteran may be unemployable due to 
physical disabilities, including a left shoulder replacement, 
coronary artery disease, myocardial infarction, and residuals 
of stroke resulting in left-sided weakness and legal 
blindness, the Board notes that service connection has not 
been established for these disabilities.

VA regulations allow for the assignment of a TDIU when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from common etiology or a single accident or 
disabilities affecting a single body system will be 
considered as one disability for the above purposes of one 60 
percent disability or one 40 percent disability.  38 C.F.R. § 
4.16(a).

Service connection is in effect for the following 
disabilities:  PTSD, evaluated as 70 percent disabling; 
residuals of fracture of the left talus and 4th and 5th 
metatarsals, rated as 10 percent disabling; tinnitus, rated 
as 10 percent disabling; and hearing loss, rated as zero 
percent disabling.  A combined disability evaluation of 80 
percent is in effect.  

Thus, he meets the threshold criteria set forth in 4.16(a).  
The Board now considers whether he is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  See 38 C.F.R. § 4.16(a).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  Also, a high rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, though the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The Veteran reportedly last worked in September 2003 as a 
carpenter.  He had this job for approximately one year.  The 
record shows that the Veteran has a high school education and 
previous experience as a construction worker and cement 
finisher.

The Veteran has significant non-service connected 
disabilities, including left shoulder replacement, coronary 
artery disease, myocardial infarction, and residuals of 
stroke in May 2006 resulting in left-sided weakness and legal 
blindness, that have had significant impact on his 
employability.

The medical evidence of record collectively shows that the 
Veteran's service-connected disabilities do not preclude 
gainful employment.  

A VA psychiatric examination was conducted in June 2005.  The 
Veteran reported that he had been working in construction 
until three years earlier when he had shoulder joint 
replacement surgery.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 55-60 for the 
Veteran's PTSD.  

On VA examination in March 2006, the Veteran reported that he 
retired from his job in 2003 after falling and fracturing his 
left shoulder.  He had not worked since that time "mainly on 
the basis of his physical condition in his left shoulder."  
The examiner also noted that the Veteran had a left hip cyst 
that limited his ability to walk very far.  "This along with 
his shoulder prevents him from working."  The examiner noted 
the Veteran's GAF score was 50 to 55.  "His current 
occupational functioning shows that he, on an emotional basis 
could probably work.  He is limited solely by his physical 
complaints of a cyst on his left hip and artificial left 
shoulder, left ankle pain on walking, and recent right knee 
operation, which does not allow him to kneel on that knee."  

A June 2006 statement from a treating VA physician indicated 
that the Veteran suffered a stroke in May 2006, had severely 
impaired vision, and was legally blind.

VA treatment records dated from 2006 to 2009 note the Veteran 
was seen for complaints related to his vision impairment and 
left sided weakness resulting from his stroke.  A November 
2006 psychology evaluation noted diagnoses of cognitive 
disorder not otherwise specified (stroke), PTSD, and major 
depressive disorder.  A GAF score of 60 was assigned.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

Although the Veteran's service-connected disabilities, 
specifically his PTSD, certainly affect his employability, 
the evidence does not show that they preclude all 
substantially gainful employment for which he is otherwise 
qualified as required for the grant of a TDIU.  The Veteran's 
retirement in 2003 was specifically attributed to his 
shoulder and hip problems, and the VA examiner in March 2006 
specifically found that his service-connected PTSD would not 
preclude employment.  The Veteran has suffered additional 
physical impairments since that time, including legal 
blindness and left-sided weakness following his stroke in May 
2006, however there is no evidence that his service connected 
disabilities, including PTSD, prevent him from working.

The Board is sympathetic to the Veteran's limitations that 
have resulted due to his service-connected disabilities.  
Indeed, VA has recognized the severity of those disabilities 
in the rating percentages currently assigned.  Regardless, 
the Board is bound by the governing statutes and regulations, 
which require that in claims for TDIU, the service-connected 
disabilities alone must be of sufficient severity as to 
produce unemployability.  In this case, the evidence falls 
short of such support.  As the preponderance of the evidence 
is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  A TDIU is not warranted.


ORDER

Entitlement to TDIU is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


